Citation Nr: 9900377	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, to include functional bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of January 1997 from the Columbia, South 
Carolina, Regional Office (RO).  The veteran currently 
resides within the jurisdiction of the RO in Montgomery, 
Alabama RO.  

In an April 1998 decision, the RO increased a 10 percent 
rating, which had been in effect for PTSD, to 70 percent.  
The veteran was notified of that decision and of his 
appellate rights.  He has not submitted a notice of 
disagreement regarding this decision.  Accordingly, this 
issue is not before the Board for appellate consideration at 
this time.  


REMAND

A review of the May 1997 rating action and the statement of 
the case reflects that the ROs denial was based in part on 
the following: there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  This 
is the standard for determining new and material evidence as 
set forth by the United States Court Of Veterans Appeals 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991)

The United States Court of Appeals for the Federal Circuit 
has held that this standard is an incorrect interpretation of 
the regulation, 38 C.F.R. § 3.156(a) (1998) and thus cannot 
not be used as the basis for the denial.  Hodge V. West, No 
98-7017 (Fed. Cir. Sept. 16, 1998).  38 C.F.R. § 3.156 
provides that new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The evidence demonstrates that he is receiving disability 
benefits from the Social Security Administration (SSA), which 
became effective in 1986.  It is unclear as to whether all 
the evidence on which the decision was based is of record.  
There are psychiatric records on file.  The veteran has 
provided testimony at a personal hearing that he was entitled 
to SSA benefits as a result of his claimed gastrointestinal 
disorder.  If correct, there may be medical records on which 
the award was based which are relevant to the current claim.  
Murincsak v. Derwinski, 2 Veteran App. 369 (1993).  The Board 
decides that it would be appropriate to obtain these records.

During the course of the veterans appeal, the RO granted 
service connection for post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.  The Board finds 
that this grant raises the issue of service connection for 
functional bowel syndrome as secondary to the service 
connected PTSD, to include the factors as set forth in Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board further finds 
that this issue is "inextricably intertwined" with the issue 
in appellate status and must be adjudicated by the RO and 
must be adjudicated by the RO. See Harris v. Derwinski, 1 
Vet. App. 180 (1991)

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing facts pertinent to his claim, this 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies of all VA, military and private 
medical records pertaining to treatment 
for a gastrointestinal disorder.  The RO 
should ensure that all of the veterans 
service medical records have been 
associated with the claims folder. 

The RO should thereafter obtain any other 
relevant records, which are not on file.  
The RO should notify the veteran that he 
may submit additional evidence, to 
include medical evidence and argument in 
support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  The RO should take the necessary 
action to obtain copies of all of the 
medical records on which the SSA decision 
was based.

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist in 
order to determine the nature, severity 
and etiology of the claimed functional 
(irritable) bowel syndrome.  The examiner 
must be provided with the veteran's 
claims file and a copy of this Remand in 
conjunction with the examination.  If 
irritable bowel syndrome or another 
functional disorder is diagnosed it is 
requested that the examiner render an 
opinion as to the following:

Whether it is as least as likely as not 
any functional disorder diagnosed, to 
include irritable bowel syndrome, is 
related to the veterans period of active 
duty service?  If not related to service, 
whether it is as least as likely as not 
that the diagnosed disorder was caused or 
is aggravated by the service-connected 
PTSD? 

Should the examiner find that additional 
examinations or testing is necessary, 
such additional medical development 
should be scheduled.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

5.  Thereafter, the RO should adjudicate 
the issue of service connection for a 
gastrointestinal disorder, to include 
functional (irritable) bowel syndrome, on 
a secondary basis.  If the benefit sought 
is not granted, the veteran should be 
notified of that decision and of his 
appellate rights.  

6.  The RO should readjudicate the issue 
in appellate status, to include 
consideration of the criteria set forth 
in the Hodge case.  If the decision 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished with a supplemental statement 
of the case, and an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The Board implies no 
conclusions, either legal or factual by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
